                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 CHRISTOPHER DANIEL GAY,                           )
                                                   )        Case No. 1:21-cv-42
            Plaintiff,                             )
                                                   )        Judge Travis R. McDonough
 v.                                                )
                                                   )        Magistrate Judge Christopher H. Steger
 UNITED STATES MARSHALS                            )
 SERVICE,                                          )
                                                   )
            Defendant.                             )


                                  MEMORANDUM AND ORDER



           Federal prisoner Christopher Daniel Gay has filed a pro se complaint for a violation of

civil rights under the doctrine announced in Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971) (Doc. 1), along with a motion for leave to proceed in

forma pauperis (Doc. 8) and a motion for an emergency hearing (Doc. 2).

      I.      MOTION TO PROCEED IN FORMA PAUPERIS

           It appears from the motion for leave to proceed in forma pauperis that Plaintiff lacks

sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915,

this motion (Doc. 8) will be GRANTED.

           Because Plaintiff is an inmate in the Silverdale Detention Facility, he will be ASSESSED

the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will be

DIRECTED to submit to the Clerk, U.S. District Court, 900 Georgia Avenue, Suite 309,

Chattanooga, Tennessee 37402, as an initial partial payment, the greater of: (a) twenty percent

(20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent

(20%) of the average monthly balance in his inmate trust account for the six-month period



Case 1:21-cv-00042-TRM-CHS Document 9 Filed 03/08/21 Page 1 of 6 PageID #: 28
preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1)(A)–(B). Thereafter, the custodian

of Plaintiff’s inmate trust account shall submit twenty percent (20%) of Plaintiff’s preceding

monthly income (or income credited to Plaintiff’s trust account for the preceding month), but

only when such monthly income exceeds ten dollars ($10.00), until the full filing fee of three

hundred fifty dollars ($350.00) has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2), 1914(a).

         To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED

to mail a copy of this memorandum and order to the custodian of inmate accounts at the

institution where Plaintiff is now confined. This order shall be placed in Plaintiff’s prison file

and follow him if he is transferred to another correctional institution. The Clerk also will be

DIRECTED to provide a copy to the Court’s financial deputy.

   II.      SCREENING STANDARDS

         Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B), 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), “governs dismissals for failure state a claim

under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to

survive an initial review under the PLRA, a complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil

rights cases and hold them to a less stringent standard than formal pleadings drafted by lawyers.

Haines v. Kerner, 404 U.S. 519, 520 (1972).



                                                   2

Case 1:21-cv-00042-TRM-CHS Document 9 Filed 03/08/21 Page 2 of 6 PageID #: 29
          In order to state a claim under Bivens, a plaintiff must establish that he was deprived of a

federally secured right by a person acting under color of federal law. See Webb v. United States,

789 F.3d 647, 659 (6th Cir. 2015).

   III.        ALLEGATIONS OF COMPLAINT

          Plaintiff, who is currently awaiting federal sentencing, was housed at the Hamilton

County Jail until January 4, 2021, when he was moved by deputies from the Hamilton County

Sheriff’s Department to the Silverdale Detention Facility (“SDF”). (Doc. 1, at 1.) Plaintiff

contends that SDF is “not equipped to house federal inmates,” and that the United States

Marshals Service (“USMS”) is violating federal law by allowing him to be placed at SDF, which

lacks, among other things, a law library, access to a grievance process, heat, adequate food

portions, hygiene practices, security, and medical care. (Id. at 2–3.) Plaintiff asks the Court to

move him to a different facility. (Id. at 3.)

   IV.         DISCUSSION

          A.     Improper Defendant

          Where an individual’s constitutional rights are violated by a federal actor, the victim may

have a right to recovery in federal court. See Carlson v. Green, 446 U.S. 14, 18 (1980). But

relief must be sought against the actors responsible for the violation and not the federal agency

employing those individuals. See, e.g., Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 71–72

(2001); Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 484–86 (1994). Accordingly, Plaintiff

cannot sustain a claim against USMS, which is a federal agency. As Plaintiff has named no

federal officer subject to suit, his complaint will be DISMISSED, and his motion for an

emergency hearing (Doc. 2) will be DENIED as moot.

          B.     Absence of Cognizable Claims

                 1.      Conditions

                                                    3

Case 1:21-cv-00042-TRM-CHS Document 9 Filed 03/08/21 Page 3 of 6 PageID #: 30
          Moreover, Plaintiff’s allegations regarding the conditions at SDF, accepted as true, do not

allow the Court to plausibly infer that those conditions violate Plaintiff’s constitutional rights.

Plaintiff’s complaint appears to be premised on the belief that he, as a federal prisoner, is entitled

to different constitutional protections than State prisoners. He is mistaken. Both federal and

State prisoners are protected by the same constitutional protections. That is, prisoners subjected

to “the unnecessary and wanton infliction of pain,” inflicted with “deliberate indifference,” have

suffered a violation of their rights under the Eighth Amendment. Whitley v. Abers, 475 U.S. 312,

319 (1986); Hudson v. McMillan, 503 U.S. 1, 8 (1992). A prison official acts with deliberate

indifference when the official knows of and disregards an excessive risk to inmate health or

safety. Farmer v. Brennan, 511 U.S. 825, 837 (1994). This standard applies to prison

conditions, as well as to prisoner punishments. See Rhodes v. Chapman, 452 U.S. 337, 345–46

(1981).

          But “[t]he Constitution does not mandate comfortable prisons.” Id. at 349. Only

“extreme deprivations” that deny a prisoner “‘the minimal civilized measure of life’s necessities”

will establish a claim. Hudson, 503 U.S. at 8–9 (citations and quotations omitted). Prison

authorities may not, however, “ignore a condition of confinement that is sure or very likely to

cause serious illness and needless suffering the next week or month or year.” Helling v.

McKinney, 509 U.S. 25, 33 (1993). In examining such claims, the court must determine whether

the risk of which the plaintiff complains is “so grave that it violates contemporary standards of

decency to expose anyone unwillingly to such a risk. In other words, the prisoner must show

that the risk of which he complains is not one that today’s society chooses to tolerate.” Id. at 36;

see also Rhodes, 452 U.S. at 347.




                                                   4

Case 1:21-cv-00042-TRM-CHS Document 9 Filed 03/08/21 Page 4 of 6 PageID #: 31
        While Plaintiff generally complains about the conditions under which he is incarcerated,

he has not set forth any factual allegations that would allow the Court to infer that he has

suffered any harm or decline in health. Therefore, nothing in the complaint suggests that the

alleged overcrowding, lack of heat, limited hygiene practices, food portions, sleeping

arrangements, security measures, or medical services have created an unreasonable risk of

damage to Plaintiff’s health. See Twombly, 550 U.S. at 555, 570 (holding that an allegation that

creates the possibility that a plaintiff might later establish undisclosed facts supporting recovery

does not state a plausible claim for relief).

        Accordingly, Plaintiff’s allegations regarding his conditions of confinement do not raise

Plaintiff’s right to relief above a speculative level and, therefore, fail to state a claim.

                2.      Grievances

        To the extent Plaintiff claims that he has no access to a grievance process at SDF, the

Court notes that inmates have no constitutional right to a grievance procedure, nor do they have

any constitutional interest in having any such grievances satisfactorily resolved. LaFlame v.

Montgomery Cnty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th Cir. 2001) (citing Antonelli v.

Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)). Accordingly, any alleged infirmities the

grievance procedure and/or response at SDF fail to raise a viable constitutional issue.

                3.      Access to Courts

        Finally, the Court considers Plaintiff’s allegation that inmates do not have full access to a

law library or case files at SDF. The Court construes such an allegation as asserting a claim for

the denial of access to courts. The Supreme Court has held that an inmate has a right of access to

the courts under the First Amendment. Bounds v. Smith, 430 U.S. 817, 822 (1977). To establish

a violation of this right, however, a plaintiff must show that his efforts to pursue a non-frivolous



                                                    5

Case 1:21-cv-00042-TRM-CHS Document 9 Filed 03/08/21 Page 5 of 6 PageID #: 32
legal claim regarding his conviction or conditions of confinement have been obstructed. Lewis v.

Casey, 518 U.S. 343, 351 (1996). Accordingly, a plaintiff must plead and prove that his

meritorious claims have been prejudiced by the alleged denial of access to the courts. Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). As Plaintiff has alleged no such prejudice, this

claim fails to state a claim upon which relief may be granted.

V.     CONCLUSION

       For the reasons set forth above, it is ORDERED:

       1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 8) is GRANTED;

       2. Plaintiff is ASSESSED the civil filing fee of $350.00;

       3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
          fee to the Clerk in the manner set for above;

       4. The Clerk is DIRECTED to mail a copy of this memorandum and order to the
          custodian of inmate accounts at the institution where Plaintiff is now confined and to
          the Court’s financial deputy;

       5. Plaintiff’s complaint is DISMISSED for failure to state a claim upon
          which relief may be granted, and as against a Defendant that is immune;

       6. Plaintiff’s motion for an emergency hearing (Doc. 2) is DENIED as moot; and

       7. The Court CERTIFIES that any appeal from this action would not be taken in good
          faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
          Procedure.


       SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                 6

Case 1:21-cv-00042-TRM-CHS Document 9 Filed 03/08/21 Page 6 of 6 PageID #: 33
